Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for allowance are as previously cited. In addition, applicant’s IDS submitted 1/26/22 has been considered. However, one document listed therein, foreign document item 1, has not been considered. It appears a different machine translation has been provided in error. 
A further search has yielded more closely related art which bears mentioning but which is not applicable in rejection.  WO 2012126380, cited herein as US 20140058035 by Qi et al, describes phosphorus-containing flame retardants for polyurethane foams. The phosphorus flame retardants do not meet the instant claim because the R group does not match the R groups in the instantly claimed resulting polyol (Qi paragraph 6). Qi does describe reacting the phosphorus compounds (1) and (2) with a polyol (paragraph 5), making his invention closely related to the instant claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        
/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766